Citation Nr: 1511532	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO. 13-06 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been received to re-open the claim for entitlement to service connection for gastroparesis.

2. Whether new and material evidence has been received to re-open the claim for entitlement to service connection for gastroesophageal reflux disease (GERD).

3. Entitlement to service connection for gastroparesis.

4. Entitlement to service connection for GERD.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.




ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2002 to July 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The issue of entitlement to service connection for gastroparesis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A November 2008 Rating Decision denied the Veteran's claims to establish service connection for GERD and gastroparesis; the Veteran did not appeal that decision within the one-year appellate period nor was new and material evidence received within the appeal period.

2.  Evidence received since the final November 2008 Rating Decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for gastroparesis.

3. Evidence received since the final November 2008 Rating Decision is new but does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for GERD.


CONCLUSIONS OF LAW

1.  The November 2008 rating decision is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence submitted to reopen the claim of entitlement to service connection for gastroparesis is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Evidence submitted to reopen the claim of entitlement to service connection for GERD is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

In the decision below, the Board has reopened and remanded the Veteran's claim of entitlement to service connection for gastroparesis.  Therefore, regardless of whether the VCAA duties to notify and assist have been met with respect to these issues no harm or prejudice to the Veteran has resulted.  As such, the Board concludes that any defect in providing notice and assistance to the Veteran is at worst harmless error in that it does not adversely affect the essential fairness of the Board's adjudication of the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With regard to the Veteran's claim to reopen the issue of entitlement to service connection for GERD, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A September 2012 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The September 2012 letter also notified the Veteran of the regulations pertinent to claims to reopen based on the submission of new and material evidence, and of the specific evidence required to reopen his claim for service connection for GERD.  See Kent v. Nicholson, 20 Vet. App 1 (2006). 

The Veteran's service treatment records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA opinion was not obtained in this case; however, VA is not obligated to obtain an opinion until after new and material evidence is received to reopen a previously denied claim.  38 C.F.R. § 3.159(c)(4) (2014).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II. New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]." 38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).

The Veteran's GERD and gastroparesis disability claims were previously denied in the final November 2008 rating decision in pertinent part because evidence of record did not reflect that the Veteran had been diagnosed with GERD, or that there was a connection between the Veteran's stomach problems and any in-service gastroenteritis.  The Veteran did not appeal the November 2008 decision nor was additional evidence received during the appeal period.  As such, the November 2008 rating decision is final with respect to this claim.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

With respect to the Veteran's gastroparesis, evidence received and obtained since the November 2008 rating decision includes a September 2012 correspondence from the Veteran.  This correspondence reflects that the Veteran's currently diagnosed gastroparesis began during service and has continued since.  Buddy statements reflecting that the Veteran has experienced stomach since service have also been received.  Further, VA treatment reports from 2008 to 2012 reflect a diagnosis of gastroparesis.  This evidence is "new," as it had not been previously considered by VA, and "material" as it addresses an element of service connection which was missing at the time of the prior final denial.  In this regard, the Board recognizes that the additional evidence is presumed to be credible for the purpose of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Hence, the additional evidence, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim for service connection for gastroparesis.  The Board thus finds that new and material evidence has been received to reopen the claim of entitlement to service connection for gastroparesis.  On that basis, the claim is reopened.

Turning to the Veteran's GERD claim, the November 2008 rating decision denied the Veteran's claim because the evidence did not demonstrate a diagnosis of GERD or a relationship between the Veteran's service and his alleged GERD symptoms.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the November 2008 rating decision addressing this basis.

Although the RO has determined that new and material evidence was not presented to reopen the claim of entitlement to service connection for GERD, the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 U.S.C.A. §§ 5108, 7104(b).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

At the time of the November 2008 rating decision, the evidence in the claims file consisted of the Veteran's service treatment records, VA treatment records, and his claim.  Review of the VA treatment records prior to November 2008 are negative for a diagnosis of GERD.  The Veteran's service treatment records were negative for any diagnoses of or treatment for GERD as well.

Since the November 2008 rating decision, evidence added to the claims file includes VA medical records and a correspondence from the Veteran indicating that he was diagnosed with GERD at an Urgent Care facility in 2005.  Additionally, several buddy statements have been received detailing the Veteran's chronic stomach problems.

The VA treatment records, buddy statements, and Veteran's lay statements are new evidence because they were not of record at the time of the November 2008 rating decision.  However, this evidence is not material to the Veteran's claim because it does not provide competent evidence of a current diagnosis of GERD or evidence that his GERD is related to service.  As described, VA treatment records since November 2008 are negative for a diagnosis of GERD.  Further, while the buddy statements reflect that the Veteran has experienced stomach pain since service, there is no mention of GERD.  Moreover, the Veteran has not provided any new evidence or argument by way of his lay statements regarding the establishment of a current diagnosis or a relationship to service, his statement about a 2005 diagnosis is cumulative of statements made at the time of the initial claim.

Therefore, although the evidence received since the November 2008 rating decision is new, in the sense that it had not previously been considered by VA, the evidence is not relevant to the Veteran's claim for service connection for GERD, because it does not indicate a current diagnosis or relate his claimed disability to his active duty service.  Thus, the evidence does not relate to an unestablished fact necessary to establish the Veteran's claim.  Accordingly, the claim for entitlement to service connection for the cause of the Veteran's death is not reopened.

As new and material evidence to reopen the finally disallowed claim of entitlement to service connection for the cause of the Veteran's death has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).






ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for gastroparesis is reopened, and to that extent only, the appeal is granted.

New and material evidence having not been received, the Veteran's claim to reopen a claim for entitlement to service connection for GERD is denied. 


REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

The Veteran asserts that his gastroparesis began during service and has persisted to the present.  VA treatment records from 2008 to 2012 reflect ongoing treatment for gastroparesis.  Additionally, the Veteran has reported that he experienced gastrointestinal problems while in service.  The Board notes that he is competent to describe symptoms such as vomiting, nausea, and pain.  However, the record is negative for a medical opinion regarding the etiology of his diagnosed gastroparesis.  As such, remand is necessary to schedule the Veteran for a VA examination and to obtain a medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records for the Veteran dated from January 2013 to the present.  All attempts to obtain these records should be documented.

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's gastroparesis.  The claims file, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be conducted.  After examination of the Veteran and review of all of the evidence the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's gastroparesis, or other diagnosed gastro-intestinal disability, began in service, was caused by service, or is otherwise related to service.

A full and complete rationale must accompany any opinion provided.

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4. After completing the above and conducting any other development that may be indicated, the RO should re-adjudicate the Veteran's claim.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


